Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Election/Restrictions
1.	Applicant’s election without traverse of Group I, claims 1-11, in the reply filed on 04/09/2021 is acknowledged.
2.	Claims 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/09/2021.

Specification
3.	The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical, and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any further amendment(s) that applicant(s) may file.
	Applicant(s) is also requested to complete the status of the copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Claim Rejections - 35 USC § 112 (Second Paragraph)
4.	The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	Claim 7 recites the limitation "rhodium" in lines 2 & 3.  There is insufficient antecedent basis for this limitation in the claim.
B.	Claim 8 recites the limitation "rhodium" in lines 4 & 6.  There is insufficient antecedent basis for this limitation in the claim.
C.	Claim 9 recites the limitation "rhodium" in lines 5 &7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 3, 5, & 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 10,143,968 B2).
Suzuki et al. ‘968 discloses an exhaust gas purifying catalyst, which comprises a substrate and a catalyst coating layer formed on the substrate, wherein the catalyst coating layer has: an upstream part occupying from an upstream side end of the exhaust gas purifying catalyst to a length within the range from 40% to 60% of the full length of the substrate; and a downstream part which is the remaining part of the catalyst coating layer; wherein the upstream and downstream parts have different compositions, the upstream part comprises a carrier, a 1st noble metal catalyst containing at least Pt or Pd that is supported by the carrier, and a ceria-zirconia composite oxide having a pyrochloro-type ordered array, and a downstream part comprises a carrier and a 2nd noble metal catalyst containing at least Rh that is supported by the carrier, wherein the ceria-zirconia composite oxide contains at least one additional element selected from the group consisting of praseodymium, lanthanum, and yttrium at 0.5 to 5.0 mol% in relation to the total cation amount, and the molar ratio of (cerium+the additional element):(zirconium) is within the range from 43:57 to 48:52 (See col. 10, claim 1).  See also entire reference for more details.
	It is considered the reference teaches the claimed exhaust gas purifying catalyst comprising the claimed catalytic structure and catalytic components.  While the reference does not teach specific concentration of the yttrium contained in the upstream relative to the downstream of the catalyst as recited in the instant claims, finding an optimum amount of the metal (yttrium) for the upstream and downstream regions of the catalyst of the reference in order to achieve an effective catalyst is prima facie obvious to one of ordinary skill in the art at the time the invention was made, in view of In re Boesch.

Allowable Subject Matter
6.	Claims 2, 4, 6, 10, & 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citations
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  All references are cited for related art.  See PTO-892 Form prepared attached.

Conclusion
8.	Claims 1-14 are pending.  Claims 11, 3, 5, & 7-9 are rejected.  Claims 2, 4, 6, 10, 11 are objected.  No claims are allowed.

Contacts
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (8:00 am – 4:30 pm) at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman, can be reached at 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 





/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
May 19, 2021